MEMORANDUM OPINION
PER CURIAM
Appellants Sandra and Thomas' Jeter appeal from a judgment signed September 15, 2015. On January 29, 2016, we were advised that Sandra Jeter filed for bankruptcy in the Southern District of Texas. Accordingly, we stayed the appeal,
The appeal was reinstated' on August 16, 2016. The' clerk’s record was previously filed on January 13, 2016. No reporter’s record was filed. On October 11, 2016, we issued an order advising the Jeters that we would consider and decide those issues not requiring a reporter’s record and we set the appellant’s brief due on November 10, 2016. On November 17, 2016, this Court issued notice, advising the Jeters that the brief was late and that the appeal might be dismissed for want of prosecution unless the Jeters filed a motion within ten days explaining the delay and why the delay was not injurious to appellees. No response or brief was filed. '
Because the Jeters have not filed a brief or motion responding to this Court’s notice, we dismiss the appeal for want of prosecution. Tex. R. App. P; 38.8(a)(1). Any pending motions are denied as moot.